Citation Nr: 1423848	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  07-24 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine (referred to as a neck disability).

2.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right wrist.  


REPRESENTATION

Appellant represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) as part of the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

In order to facilitate the processing of claims under the BDD program, the VBMS paperless processing system is utilized to store and review every document involved in the claims process. The use of this system allows VA to leverage information technology in order to more efficiently and accurately decide a Veteran's benefits claim.  

In addition to the issues noted on the first page, the Veteran also appealed the issue of entitlement to service connection for sleep apnea, which was also denied in the February 2006 rating decision.  However, the Veteran withdrew this issue from appellate consideration on the record at a February 2012 hearing prior to the Board issuing a decision.  See  38 C.F.R. §§ 20.202, 20.204.  Accordingly, the Board no longer has jurisdiction over this issue.  

A claim for a total disability rating based on individual unemployability (TDIU) may be inferred in a veteran's increased rating claim when such claim is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran did file such a claim in September 2012, and it was denied by the RO, but not appealed.  The Veteran did not on his TDIU claim indicate that either the neck or carpal tunnel interfered with employability.  The Board finds no further action is needed on the issue of unemployability.  

This appeal has been before the Board twice before in June 2012 and in April 2013.  The Board evaluated all issues on appeal, which also included entitlement to service connection for arthritis of the left hand and right hand.   In a June 2012 Board decision, the Board denied the Veteran's service connection claims for arthritis of the left hand and right hand and remanded the issues listed on the first page for additional development to include obtaining updated treatment records and scheduling the Veteran for VA examinations to assess the severity of the Veteran's service-connected disabilities.    Post-remand in April 2013, the claims returned to the Board for appellate review.  However, the Board found noncompliance with its remand directives and remanded the claim back to the RO.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board noted in its remand that the supplemental statement of the case mentioned treatment records that had not been associated with either the paper or electronic claims files.  The Board requested that these documents be found and associated with the Veteran's claims folder.  The case has since returned to the Board for a third time.  The Board is satisfied that there has been substantial compliance with the Board's most recent remand directives pursuant to Stegall with additional relevant VA treatment records now associated with the claims folder.  Accordingly, the Board will proceed with review.  

The Veteran testified in two formal VA proceedings related to his present claims.  The Veteran first testified at a formal RO hearing in January 2008 followed by a February 2012 Travel Board hearing before the undersigned Veterans Law Judge.  Complete transcripts of both hearings are of record.  


FINDINGS OF FACT

1.  The cervical spine disability was manifested by pain, limitation of motion, and minimal functional impairment absent ankylosis, limitation of forward flexion to 30 degrees or less, incapacitating episodes with a total duration of at least two weeks during a twelve month period, or separately compensable associated neurologic abnormalities.

2.  For the entire initial rating period on appeal, the service-connected right carpal tunnel syndrome more closely approximates a manifestation of mild numbness and tingling in the fingers which causes no more than mild paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

2.  The criteria for an initial rating in excess of 10 percent for right carpal tunnel syndrome have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

II.  Degenerative Disc Disease of the Cervical Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine and are rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The rating criteria provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.
When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Analysis

The Veteran has a history of mild degenerative disc disease of the cervical spine primarily at the C5-C6 levels.  He is currently rated at 10 percent and seeks higher rating.  He contends that a higher rating is warranted for his neck disability because of frequent pain and limited range of motion in his neck.  As part of his argument, the Veteran relies on statements made by a former chiropractor who told him that his neck disability was severe and would require extensive treatments for an extended period of time.   Although the Board acknowledges the Veteran's subjective complaints, the assignment of a higher rating is dependent on range of motion limitations and not based on general statements of severity.  In evaluating the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent. 

In evaluating the Veteran's neck disability, VA sent the Veteran for the first of five spine examinations, the first occurring in August 2005 during active service.   The cervical spine flexion, extension, and right and left lateral flexion were each 45 degrees.  Left and right rotation was 80 degrees.   The examiner noted that the function of the cervical spine was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Additionally, the examiner saw no evidence of muscle spasm and spinal curvature.  With the Veteran's forward flexion greater than 30 degrees, the combined range of motion at 340 degrees, and no evidence of muscle spasm or guarding affecting the Veteran's gait or spinal contour, the Veteran's neck disability did not demonstrate a severity consistent with the higher 20 percent rating, but rather the 10 prevent rating under the schedular criteria.

During a chiropractic consult in September 2006, the chiropractor evaluated the severity of the Veteran's neck disability to assess treatment options.  This examination revealed a significant decline in the Veteran's functional ability of the cervical spine over the results seen in the August 2005 examination.  The cervical spine flexion was 50 degrees, extension was 30 degrees with pain noted on the right side, right lateral flexion was 10 degrees with pain noted on the left side, left lateral flexion was 15 degrees with pain on the right side; left rotation was 45 degrees, and right rotation was 50 degrees with pain on left.  Muscle spasms were also noted on both sides of the cervical spine, and a cervical compression test was positive.  Cervical compression test determines nerve root pain.  A test is positive when the neck pain radiates in the direction of the corresponding nerve root.  However, a cervical distraction test was negative; this test determines the presence of cervical radiculopathy.  Although a decline in the Veteran's cervical functional ability was seen, the results of the chiropractic examination remained consistent with the 10 percent, rather than the higher 20 percent rating with forward flexion still greater than 30, and the lack of abnormal gait with spinal contour issues, which would warrant a higher rating.  

VA scheduled the Veteran a second spine examination in November 2006, which also failed to support a higher 20 percent rating.  The cervical spine flexion was 50 degrees with pain noted at 45 degrees with passive and active motion; extension was 70 degrees with pain noted at 60 degrees; right lateral flexion was 30 degrees with pain noted at 5 degrees, left lateral flexion was 30 degrees with pain noted at 15 degrees; left rotation was 45 degrees, and right rotation was 60 with pain at 30 degrees.  The VA examiner found no issues of muscle spasm, muscle atrophy, or weakness on either side of the Veteran's cervical spine bilaterally.  

A third VA spine examination conducted little more than a year later continued to show range of motion results and symptoms consistent with the 10 percent, rather than higher 20 percent rating.  At the February 2008 VA examination, cervical spine flexion was 45 degrees with pain noted at 40 degrees; extension was 45 degrees with painless active and passive motion; left and right lateral flexion were 45 degrees each with pain noted in active and passive pain to the left, left and right rotation were 70 degrees with active movement and 80 degrees with passive movement.  Pain was noted on rotation with active movement to the left.  

Prior to the last VA spine examination conducted in July 2012, the Veteran underwent chiropractic care.  The Veteran's follow-up visits with examination further support the continuance of the 10 percent rating in periods of improvement and decline.  Additionally, the Veteran's neck disability seemed to have overall improvement based on the Veteran's statements.  During an October 2009 chiropractic care follow-up consult, the Veteran reported no issues with his neck including any complaints of pain.  In January 2010, an examination report with a private chiropractor noted decreased range of motion throughout the cervical spine, but did not include the actual results of his examination necessary to rate the Veteran's disability.  In February 2010, the Veteran's neck appeared to improve, but with some notable neck stiffness after a motor vehicle accident.   The Veteran's neck stiffness appeared to dissipate by June 2010 after additional treatment.  By the Veteran's June 2010 chiropractic consult follow-up, the Veteran stated that his neck was getting better and that he did not need to take pain medication.   Range of motion tests of the cervical spine revealed some limitations as seen in the earlier chiropractor consult in 2006.  The cervical spine flexion was 45; extension was 30; left lateral flexion was 10 and right lateral flexion was 10 degrees; left rotation was 40 and right rotation was 45.  No muscle spasms or abnormal curvatures of the spine were observed.  

By the July 2012 VA examination, range of motion of the cervical spine appeared to improve.  The cervical spine flexion was 45 degrees with no objective evidence of painful motion; extension was 35 degrees with painful motion at 30 degrees; right lateral flexion was 35 degrees with painful motion at 20 degrees; left lateral flexion was 35 degrees with painful motion at 20; right lateral rotation was 65 degrees with pain at 50 degrees; and left lateral rotation was 65 degrees with pain at 50 degrees. The Veteran was able to perform the test repetitively.  Post-test results were 50 degrees for flexion; 35 degrees for extension, right and left lateral flexion were at 35 degrees each; and 65 degrees each for right and left lateral rotation.  The results were still consistent with a 10 percent rather than 20 percent rating.   No additional range of motion limitations were seen with repetitive testing.  However functional loss was noted, as indicated in previous examination results - less movement than normal and pain on movement.  The examiner also noted no muscle spasm, muscle atrophy, guarding, or radiculopathy.    

The last range of motion test of record comes from the Veteran's local State Disability Determination Service, an agency that determines initial eligibility for Social Security disability benefits.  These results are also consistent with a 10 percent rather than higher 20 percent rating.  In the August 2012 consultative examination, the Veteran's cervical spine flexion was 40 degrees, extension 30 degrees, and bilateral lateral flexion at 15 degrees each, and left rotation at 50 degrees and right lateral rotation at 45 degrees.

Based on the results of numerous range of motion tests of record, the Veteran is not entitled to a rating higher than 10 percent under the general rating criteria. 

The Board considered evaluating the Veteran's cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, to determine if a higher rating would be warranted, but finds this criteria inapplicable in the present case.  Although the Veteran has reported chronic pain in the form of incapacitating flare ups, he could not verbalize the frequency and duration of these claimed episodes in a manner that could be used to rate the Veteran's disability as observed and noted in the November 2006 VA examination.  However, the wealth of evidence is against consideration of the Veteran's disorder under this standard.  Chiropractic consult records as well as subsequent examination reports, do not note IVDS as an issue due to the consistent absence of muscle spasms, muscle atrophy, guarding or weakness seen on either side on multiple examinations.

With the Veteran not entitled to a higher rating under the schedular criteria, the Board evaluated the Veteran's service connected disability under the extraschedular process.  A decision of this matter will take place in Section IV after the Board completes its discussion of the Veteran's increased rating claim for carpal tunnel syndrome of the right wrist.  

III.  Carpal Tunnel Syndrome of the Right Wrist

Neurological disabilities, such as carpal tunnel syndrome, are evaluated under 38 C.F.R. § 4.124a based on paralysis of various nerve groups, including neuritis and neuralgia.  Under 38 C.F.R. § 4.124a,  the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6. 

Pursuant to DC 8515, mild incomplete paralysis of the median nerve warrants assignment of a 10 percent rating for both the major and minor hand; this is the Veteran's current rating.  For moderate incomplete paralysis, a 30 percent rating is assigned for the major hand and a 20 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  For complete paralysis, 70 percent rating is assigned on the major side with such manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  A 50 percent rating is assigned to the minor hand.  

Analysis

The Veteran is right hand dominant, as noted on several examinations including the September 2005 VA examination.  The Veteran uses this hand to write.  Since the claimed disability affects the Veteran's right hand, the Board evaluated this disability as affecting the "major" side.    


The Veteran asserts that carpal tunnel began in 2003 due to his work.  He worked primarily as an administrative assistant inputting data on a computer keyboard.   Despite medical intervention such as using a prescribed wrist splint during the day and taking over-the-counter pain medications including Motrin and Tylenol, the Veteran claims that his right carpal tunnel warrants a rating higher than 10 percent.  

In order to assess the severity of the Veteran's carpal tunnel, the VA sent the Veteran to a general VA examination in September 2005 as part of the Veteran's BDD program claim.  The examination noted the Veteran's history with carpal tunnel syndrome, but did not note any significant functional losses in the use of the right hand.  The examiner noted that the Veteran was able to tie shoelaces, fasten buttons, and pick up paper and tear it without difficulty.  The Veteran's right hand strength was also within normal limits.  The Veteran stated that he could perform several activities requiring the use of his hands including vacuuming, brushing his teeth, gardening, cooking, driving a car, and pushing a lawn mower despite any reported and/or observed weakness in his right hand.   Carpal tunnel also did not result in any lost time from work.  The peripheral nerve examination of the Veteran's right hand and wrist was within normal limits.  

With continued complaints of right hand and wrist pain, the VA sent the Veteran for another examination in November 2006.  The examination consisted primarily of the Veteran reiterating his complaints of wrist pain and weakness.  Follow-up nerve testing of the right hand and wrist was supposed to be done in connection with this examination, but was not.  The examiner noted in the report the EMG testing would provide information for a better medical opinion. 

After the Veteran reported to the RO that EMG testing was not performed in conjunction with the November 2006 examination, the VA sent the Veteran for a third examination in February 2008,  but with the completion of nerve conduction studies of the right hand and wrist that were not completed in the previous November 2006 examination.  The EMG tests revealed that the Veteran's right median motor latency was at the upper end of normal and the sensory latency was prolonged.  Sensory nerve conduction studies were also within normal limits. 

Within a few months of the February 2008 examination, the Veteran's right hand was injured after being bitten by a dog in December 2008.  This injury impacted the functionality of the right hand and created additional symptoms than reported prior to this incident.  

The Veteran underwent a fourth VA examination in July 2012 due to his complaints of worsening.  An evaluation of the Veteran's right hand revealed full grip strength without any evidence of peripheral neuropathy, noted on previous examinations. The Veteran also had full range of motion in his right wrist flexion and extension (also documented on the August 2012 SSA consultative examination). The evaluation of the radial right nerve, ulnar nerve, musculocutaneous nerve, and the fingers were all normal.  The median nerve is the only nerve that demonstrated some dysfunction with incomplete paralysis of mild severity on the right, consistent with the 10 percent rating, and not with a higher 30 percent rating for a major hand.  Even taking into account the Veteran's statements of chronic numbness and tingling, this still does not account for the fact that the Veteran has practically no limitations of the use of his right hand due to carpal tunnel syndrome.  Accordingly, a rating in excess of 10 percent is not warranted during the appeal period. 

The Board now turns its attention to whether referral for extraschedular considerations is warranted in either increased rating claim. 

IV.  Extraschedular Considerations 

In extraschedular considerations, the threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In comparing the Veteran's disability level and symptomatology of the degenerative disc disease of the cervical spine and the right carpal tunnel disability to the rating schedule, the degree of disability presented throughout the entire period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  With regard to the cervical spine disability, the rating schedule focuses on range of motion which encompasses pain to the extent it affects range of motion.  Based on the VA examination reports covering the entire appeal period and other medical documentation of record, the severity of this continues to fall within the 10 percent rating and unfortunately, no higher rating is warranted.  With regard to the carpal tunnel disability, the rating schedule is focused on the level of paralysis of specific nerves within the affected hand.  Evaluations of the right hand and wrist combined with the Veteran' statements demonstrate that any paralysis is incomplete and mild in nature, and has not caused any limitation in the use of his hands based upon the Veteran's statements regarding the variety of activities he is able to complete related to this disability.  

Even if the Board was convinced that this evidence was sufficient to warrant review of the second step in either or both claims, the Veteran's claim for extraschedular consideration for his neck disability and carpal tunnel syndrome continues to fail.  

Some of the factors considered "exceptional" include frequent periods of hospitalization and marked interference with employment.  Based on the record, the Veteran has not been hospitalized due to either the cervical spine disability or the right carpal tunnel disability.  The record demonstrates regular follow-up appointments with treating physicians, chiropractors, and physical therapists since service without evidence of any hospitalizations.  

Additionally, the Veteran has not faced marked interference in employment due to either service connected disability.   The Veteran only recently stopped work in October 2011, not because of any disability, but because he was laid off.  Since being laid off, the Veteran has actively pursued employment opportunities.  Although the Veteran told the VA examiner that he last worked in October 2011, he told the August 2012 consultative examiner for the State Disability Determination Service, that he last work in April 2012.  Despite the conflicting work history, the Veteran has not presented with  any limitation.  In the August 2012 examination, the Veteran was engaging in a variety of activities such a driving a car, performing household chores such as sweeping, mopping, vacuuming, cooking and washing dishes.  More recently, the Veteran has become involved in a number of exercise classes including T'ai Chi and pool therapy multiple times per week and continues to function independently with regard to activities of daily living.  At several times during the appeal period, the Veteran sought to advance his education by taking additional courses with the hopes of obtaining better employment. 

In the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for either the Veteran's cervical spine disability or right carpal tunnel disability is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
  
V.  VA's Duties to Notify and Assist 

Veterans Claims Assistance Act of 2000 (VCAA) notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Here, full VCAA notice occurred prior to RO's initial adjudicatory action in August 2005 as part of the BDD process.  Moreover, the claims for initial ratings herein on appeal are downstream issues from that of service connection and further VCAA notice as to downstream matters is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) 69 Fed. Reg. 25180 (2004); Goodwin v. Peake, 22 Vet. App. 128 (2008).  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2012 Board hearing, the undersigned Veterans Law Judge specifically addressed the rating criteria by asking the Veteran a series of questions to elicit information regarding the Veteran's functional ability in the relevant areas.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

With regard to the duty to assist, the Veteran raised issues regarding the proper development of his claims file.  The VA received the Veteran's service treatment records, service personnel records, and all post-service VA and private treatment records identified by the Veteran and by other entities.  

Furthermore, the Veteran was afforded four VA examinations each for his service-connected carpal tunnel and degenerative disc disease of the cervical spine in September 2005, November 2006, February 2008, and July 2012.  The examiners, medical professionals, performed their examinations and provided the Board with

sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue of entitlement to an increased rating.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  With all relevant documentation obtained, the Board finds that no further development is required. 


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied.

Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right wrist is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


